¶28 (dissenting) — Because of the instructional error (“a crime” versus “the crime”), the jury could have speculated about other uncharged crimes and convicted Kimberly Carter accordingly. This is unacceptable. It relieves the State of its burden to prove every element of the crime beyond a reasonable doubt. The conviction must be reversed and the case remanded for a new trial. See State v. Cronin, 142 Wn.2d 568, 580, 14 P.3d 752 (2000).
Sanders, J.
¶29 The State charged Carter with first degree felony murder predicated on first degree robbery or first degree burglary. Carter backed out after knocking on the door, retreating to her mother’s house nearby. Then Andrew Raymond and Albert Jaquez entered the house, took property, and killed Scott Donaldson. Since Carter did not actually commit these crimes as a principal, she could be found guilty only as an accomplice. The instructional error allowed the jury to imagine any uncharged crime such as theft or assault, convicting Carter if it concluded she knew she was aiding in any imagined crime. However the rule requires the State to prove the accomplice knew she was aiding in only the specific crime charged.
¶30 State v. Bui (companion case to State v. Cronin), illustrates the danger of an erroneous accomplice instruction. There the jury asked the judge: “ ‘To be an accomplice to first degree assault, does he need to have knowledge that he is assisting in a first degree assault or that he is promoting a crime of any kind? ” 142 Wn.2d at 573 (quoting Clerk’s Papers). The jury was confused, rightly so, by the erroneous instruction. In Bui the jury voiced its confusion by asking the trial judge for clarification. Here the jury could just as easily have been confused, but did not ask, instead choosing to reach a verdict based on its best (and *85possibly wrong) understanding of the law. Such a possibility taints the verdict, requiring reversal and a new trial.
¶31 I dissent.